Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 1 of 13 PageID 2915




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                               CASE NO: 8:19-CV-1673-T-33AEP

JOHNSON & JOHNSON, ETHICON, INC.,
and ETHICON US, LLC,

       Plaintiffs,

vs.

XS SUPPLY, LLC, JON M. BIRD, TYLER
BERGER, IVAN RODIMUSHKIN,
DAVID W. LONGDUE, III and BRENDAN
THOMAS, LION HEART SURGICAL
SUPPLY, LLC, LION HEART SURGICAL
SUPPLY CORP., FABIAN CONDE and
JANAINA D. NASCIMENTO, PURE CARE
TRADERS F.Z.E. and ALI HUSSAIN,

      Defendants.
_____________________________________/

 LION HEART DEFENDANTS’ MOTION FOR PROTECTIVE ORDER REGARDING
THE DEPOSITIONS OF THE LION HEART DEFENDANTS AND TO TEMPORARILY
      STAY CASE PENDING COMPLETION OF CRIMINAL PROCEEDINGS

       Defendants, Lion Heart Surgical Supply, LLC, Lion Heart Surgical Supply Corp., Fabian

Conde, and Janaina D. Nascimento (collectively, the “Lion Heart Defendants”), through

undersigned counsel, move for a protective order and to temporarily stay this case pending

completion of pending criminal proceedings and state:

                                           Introduction

       Defendant Janaina Nascimento (“Nascimento”), one of the Lion Heart Defendants, is

facing criminal proceedings arising out of the same alleged sale of the counterfeit products that is

the subject of this civil case. The United States Attorney for the Eastern District of Kentucky

sent correspondence to Ms. Nascimento asserting criminal charges for alleged violations of 21
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 2 of 13 PageID 2916




U.S.C. 331(a) and 333(a)(2) with an enclosed Financial Affidavit identifying the case of United

States v. Janaina Nascimento. In that letter, the U.S. Attorney unequivocally stated that “[o]ur

office will prosecute you.” The U.S. Attorney’s letter provided Nascimento with only two

possible outcomes:    reference to the grand jury for indictment or entry of a guilty plea.

Nascimento has retained criminal counsel and disputes the criminal charges asserted.

       Discovery in this case has proceeded and the Lion Heart Defendants have responded to

written discovery and produced documents. The discovery cut-off is December 8, 2020. The

parties recently conferred to create a tentative deposition schedule that includes approximately

ten (10) days of depositions of witnesses for the Plaintiff and Defendant XS Supply in October

and November. In addition, the Plaintiffs have requested to depose Defendants Nascimento and

Fabian Conde (“Conde”), the principals of Lion Heart, and Lion Heart’s corporate representative

in November.

       Due to the pending criminal proceedings, Nascimento and Conde, upon advice of

criminal counsel, intend to assert the Fifth Amendment privilege at their depositions.

Nascimento, in particular, is a critical witness in this case. Lion Heart is a small company and

Nascimento handled all of its day to day operations. Nascimento was the only person from Lion

Heart involved in the sale of the alleged infringing Surgicel product to Defendant XS Supply and

is therefore its only witness with personal knowledge of this transaction. Further, Nascimento is

the only Lion Heart witness with personal knowledge of the first attempted sale to Randy Ware,

a non-party upon whose testimony the Plaintiffs are relying in support of their claims.

       The key issue in this case is Plaintiffs’ claim of willfulness.      Plaintiffs Johnson &

Johnson, Ethicon, Inc. and Ethicon US, LLC (collectively “Johnson & Johnson”) are seeking

$6,000,000.00 in enhanced statutory damages from the Lion Heart Defendants because they



                                                2
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 3 of 13 PageID 2917




allege that the Lion Heart Defendants’ sale of allegedly counterfeit and infringing Surgicel

products was willful. Because Nascimento will be invoking her Fifth Amendment privilege, she

will not be able to explain or rebut Plaintiffs’ claims regarding her subjective intent regarding

these transactions and she is the only person who can do so.

       As set forth in the memorandum of law below, this Circuit authorizes a stay under the

circumstances. The Lion Heart Defendants should not be significantly prejudiced in their ability

to defend a $6 million claim because of Nascimento and Conde’s invocation of their

constitutional Fifth Amendment privileges. Accordingly, the Lion Heart Defendants seek a stay

in this civil case of 180 days in light of the pending criminal proceedings.

       Alternatively, the Lion Heart Defendants propose to continue with discovery but to limit

the stay to the depositions of the Lion Heart Defendants and the filing of dispositive motions for

the 180 day proposed stay period. By employing this alternative, the parties can complete most

of the depositions scheduled before the December 8, 2020 discovery cut-off and all that will

remain to prepare the case for trial will be the depositions of Nascimento, Conde (individually

and/or as Lion Heart’s corporate representative) after the expiration of the stay. This case is not

scheduled for trial until October 2021 and there is sufficient time to extend the discovery cut-off

solely as to the Lion Heart depositions and postpone dispositive motions. The Plaintiffs will not

be prejudiced because they have seized the products at issue and a temporary injunction is in

place to protect against future infringements by any Defendant. Johnson & Johnson is a large

publicly traded corporation and a delay in its pursuit of claims for money damages will not

materially affect its business or cause any prejudice.




                                                 3
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 4 of 13 PageID 2918




                                             Background

           Plaintiffs filed this action regarding the sale of alleged counterfeit Surgicel Absorbable

Hemostat, a textile product use to stop or reduce bleeding in surgical procedures. The subject

product was discovered at the University of Kentucky Medical Center. Johnson & Johnson filed

this action in July 2019 and immediately obtained two ex parte Seizure Orders [Doc. 32, 42].1

Johnson & Johnson subsequently executed the seizure orders and collected multiple units of

Surgicel products from Lion Heart. Johnson & Johnson also obtained a temporary injunction

against Lion Heart, precluding it from selling any infringing product.

           On October 4, 2019, Johnson & Johnson filed its Second Amended Complaint [D. E.

116] alleging that the Lion Heart Defendants purchased, received, sold, and shipped counterfeit

products, misbranded as authentic Surgicel products in interstate commerce. (Id. at ¶¶ 63, 67, 69,

71). Johnson & Johnson assert multiple violations of the Lanham Act, various Florida Statutes,

and common law claims against the Lion Heart Defendants. In addition to permanent injunctive

relief, Johnson & Johnson has indicated in discovery that it seeks statutory damages of

$6,000,000.00 against the Lion Heart Defendants because it alleges that their infringement was

willful.

                                         The Criminal Proceedings

           On January 24, 2020, the United States Attorney for the Eastern District of Kentucky sent

Nascimento a letter advising her that “[o]ur office will prosecute you.” As described above, the

U.S. Attorney’s letter provided Nascimento with only two possible outcomes: reference to the

grand jury for indictment or entry of a guilty plea. The letter enclosed a Financial Affidavit that


1
  The Seizure Orders permitted Plaintiffs to seize Surgicel product, all business records regarding
sale of Surgicel product and any equipment used to manufacture or label Surgicel product from
the Lion Heart Defendants as well as from Defendants XS Supply, LLC, Jon M. Bird, Tyler
Berger, Ivan Rodimushkin, David W. Longdue III, and Brendan Thomas.

                                                   4
    Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 5 of 13 PageID 2919




identifies the case of United States v. Janaina Nascimento on felony charges of violations of 21

U.S.C. 331(a) and 333(a)(2). Nascimento retained criminal counsel.2            Criminal counsel

immediately began a detailed investigation into the event. Subsequently, criminal counsel put

together a lengthy presentation for the Kentucky federal prosecutor to demonstrate that

Nascimento did not knowingly and willfully sell counterfeit products to the University of

Kentucky, and that she acted diligently and in good faith. Counsel made their presentation on

April 14, 2020 to the prosecutor and investigating federal agent. Since that time, they have

provided additional information and documents to the U.S. Attorney’s Office at the request of

the prosecutor. As a result of the pandemic and other priority matters, the U.S. Attorney’s Office

has been delayed in its decision and proceedings against Nascimento. It has not yet withdrawn its

“target” letter against her.

          The Lion Heart Defendants have continued with their defense of this action and have

participated in discovery to date in good faith in the hope that the criminal proceedings would be

resolved prior to their depositions so that they could defend this civil action. However, with the

December 8, 2020 discovery cut-off now looming, and Johnson & Johnson seeking to depose the

Lion Heart Defendants in November, the Lion Heart Defendants are faced with the prospect of

suffering an adverse judgment for $6 million because they are unable to effectively defend the

willfulness charges without Nascimento’s testimony.3


2
    Nascimento changed her criminal counsel in late February 2020.
3
  Conde is an officer and member of Lion Heart but his practical role is as an investor.
Nascimento operated the company on a day to day basis. Conde denies that he should be
personally liable in this action because he lacks a sufficient nexus to the transactions at issue.
However, Conde plans to invoke the Fifth Amendment at direction of criminal counsel in light of
the pending charges by the U.S. Attorney’s office relating to the sale of the Surgicel product, as
he has not been expressly excluded as a target by the U.S. Attorney. Conde’s inability to testify
further restrains the Lion Heart Defendants from explaining the events of this case from Lion
Heart’s prospective and from defending the claims of willfulness.

                                                 5
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 6 of 13 PageID 2920




       As set forth below, a stay of these proceedings for 180 days is warranted under the

circumstances. Alternatively, this Court can use its discretion in managing its docket to postpone

the Lion Heart depositions and stay dispositive motions for the requested 180 day stay period.

                                 MEMORANDUM OF LAW

       A district court “has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1366–67 (11th Cir. 1997) (stating district courts “enjoy

broad discretion in deciding how to best manage the cases before them”) (citation omitted). A

district court can use this power and issue stays to promote judicial economy, to reduce

confusion and prejudice, and to prevent inconsistent decisions. See Clinton, 520 U.S. at 706–07;

see also Am. Mfrs. Mut. Ins. Co. v. Edward D. Stone, Jr. & Assoc., 743 F.2d 1519, 1525 (11th

Cir. 1984). To that end, a district court may “stay a case pending the resolution of related

proceedings in another forum[.]” Ortega Trujillo v. Conover & Co. Comm'ns, Inc., 221 F.3d

1262, 1264 (11th Cir. 2000) (per curiam); see also Miccosukee Tribe of Indians v. S. Fla. Water

Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir.2009) (district court’s reason to stay was “at least a

good one, if not an excellent one” where it was designed to await determination of a related

matter “that is likely to have a substantial or controlling effect on the claims and issues in the

stayed case”).

       “No question exists” that a district court “has the power to stay a civil proceeding due to

an active, parallel criminal investigation.” S.E.C. v. Healthsouth Corp., 261 F. Supp. 2d 1298,

1326 (N.D. Ala. 2003). “Federal courts have deferred civil proceedings pending the completion

of parallel criminal prosecutions when the interests of justice seemed to require such action,




                                                6
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 7 of 13 PageID 2921




sometimes at the request of the prosecution…sometimes at the request of the defense...” United

States v. Kordel, 397 U.S. 1, n. 27 (1970) (internal citations omitted).

       A court may use its discretion to stay civil proceedings pending the outcome of a parallel

criminal proceeding “when the interests of justice seem to require such action.” Sec. & Exch.

Comm'n v. Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980) (internal quotations

omitted). The most important circumstance to balance is a civil litigant’s right to defend the civil

case versus her privilege against self-incrimination:

               Other than where there is specific evidence of agency bad faith or
               malicious governmental tactics, the strongest case for deferring
               civil proceedings until after completion of criminal proceedings
               is where a party under indictment for a serious offense is
               required to defend a civil or administrative action involving the
               same matter. The noncriminal proceeding, if not deferred, might
               undermine the party's Fifth Amendment privilege against self-
               incrimination, expand rights of criminal discovery beyond the
               limits of Federal Rule of Criminal Procedure 16(b), expose the
               basis of the defense to the prosecution in advance of criminal trial,
               or otherwise prejudice the case.

Id. at 1375–76 (emphasis added). See also, In re Zinnel, 2013 WL 2449546, at *3 (E.D. Cal.

June 5, 2013) (“The strongest case for deferring civil proceedings until after completion of

criminal proceedings is where a party under indictment for a serious offense is required to defend

a civil or administrative action involving the same matter.”).

       The decision whether to stay civil proceedings in the face of a parallel criminal

proceeding should be made “in light of the particular circumstances and competing interests

involved in the case.” State Farm Mut. Auto. Ins. Co. v. Felinger, 2017 WL 5953299, at *2 (S.D.

Fla. Nov. 20, 2017). District courts within the Eleventh Circuit have considered the following

factors in determining whether the interests of justice require a stay: (1) the extent to which the

defendant’s Fifth Amendment rights are implicated; (2) the interest of the plaintiff in proceeding



                                                 7
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 8 of 13 PageID 2922




expeditiously with this litigation and the potential prejudice to the plaintiff from delay; (3) the

burden any particular aspect of the proceedings may impose on the defendant; (4) the efficient

use of judicial resources; (5) the interests of persons not parties to the civil litigation; (6) the

interests of the public in the pending civil and criminal litigation; and (7) the extent the issues in

the civil and criminal cases overlap and the status of the criminal case. Id. at *2; see also, United

States v. Pinnacle Quest Int'l, 2008 WL 4274498, at *1–2 (N.D. Fla. Sept. 11, 2008).

       Courts in this Circuit have applied this analysis in determining that a stay was warranted

in light of a party’s invocation of the Fifth Amendment privilege as the circumstances required.

For example, in Cabeza v. City of Orlando, 2015 WL 1334376, (M.D. Fla. Mar. 24, 2015) the

plaintiff was involved in an altercation at bar with Orlando police officers. The altercation

resulted in the plaintiff’s arrest for battery on a law enforcement officer and resisting arrest with

violence. Cabeza, 2015 WL 1334376 at *1. The plaintiffs filed a civil lawsuit alleging battery

violations of 42 U.S.C. § 1983 against the officers. Id. During discovery, the plaintiff invoked

his Fifth Amendment privilege against self-incrimination. Defendants seized this opportunity to

seek dismissal of plaintiff’s lawsuit or stay the case until the criminal case had been resolved.

The court refused to dismiss the lawsuit but found the entry of a stay to be appropriate. Id. at *3

The court stayed the case until the underlying criminal case was resolved so that the plaintiff’s

“testimony will no longer carry the risk of self-incrimination.” Id.

       Similarly, in Wehling v. Columbia Broadcasting Sys., 608 F.2d 1084 (5th Cir. 1979), the

plaintiffs sued the defendant for publishing an allegedly defamatory story about the defendants

defrauding a federal student-loan program. The broadcast stated that the plaintiff had defrauded

both his own students and the federal government through abuse of federal student loan and

grant programs. Wehling, 608 F.2d at 1086. When the defendant sought discovery from plaintiff



                                                  8
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 9 of 13 PageID 2923




concerning the details of the operation of these schools, the plaintiff invoked his Fifth

Amendment privilege against self-incrimination. Id. The plaintiff move to stay discovery

until “all threat of criminal liability ... ended” which was in effect a request for a three-year stay

when considering the expiration date for the statute of limitations. The court granted the stay,

reasoning that “[a] lthough a three-year hiatus in the lawsuit is undesirable from the standpoint of

both the court and the defendant, permitting such inconvenience seems preferable at this point to

requiring plaintiff to choose between his silence and his lawsuit. See also, Perkins v. City of

Miami Beach, (S..D. Fla. 2014)(No. 14-Civ-21923-Ungaro [D.E. 56])(granting a stay where the

court found that if the cases were allowed to proceed, “defendants may choose to assert their

Fifth Amendment rights which may lead to any adverse judgment against the defendants” and in

the alternative, if discovery proceeded, it could cause “irreparable harm and prejudice to

Defendant in the criminal investigation.”).

       In the instant case, a review of the factors at issue weigh heavily in favor of a stay.

Because of the U.S. Attorney’s letter to Nascimento indicating that “our office will prosecute

you,” the implication of the Fifth Amendment is clear. The Plaintiffs will not be harmed by a

delay because a temporary injunction has been entered and it will not suffer prejudice by a delay

in pursuing its money damages claim. Contrarily, the Lion Heart Defendants will suffer great

prejudice because they will be precluded from using Nascimento’s testimony as a defense to the

Plaintiffs’ willfulness claim, which would be the only direct evidence about Nascimento’s state

of mind.    The Lion Heart Defendants’ inability to present critical evidence due to Fifth

Amendment assertions may lead to an adverse judgment, which is sufficient reason to stay these

civil proceedings. See, Young v. Miami-Dade Cty., 217 F. Supp. 3d 1353, 1355 (S.D. Fla. 2016)




                                                  9
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 10 of 13 PageID 2924




(granting stay to party that was unable to use probative evidence due to potential invocation of

Fifth Amendment privilege).

       Further, there is no dispute that the issues in the criminal and civil cases overlap. Both

the criminal proceedings and the instant case arise out of allegations that the Lion Heart

Defendants knowingly sold counterfeit Surgicel product.            With regard to the criminal

proceedings, the United States government is alleging criminal charges against Nascimento for

violation of 21 U.S.C. §1331(a) and 1332(a)(2).4 The United States government alleges that

Nascimento “introduced misbranded medical devices into interstate commerce, specifically,

counterfeit Surgicel Absorbable Hemostat, that was ultimately shipped and sold to the University

of Kentucky Medical Center.”

       This is the exact same conduct that forms the basis for the civil claims. In the Second

Amended Complaint, the Plaintiffs allege that Nascimento and the other Lion Heart Defendants

were involved in the sale of Surgicel Absorbable Hemostat that was ultimately shipped to the

University of Kentucky. Therefore, this factor is clearly established.

       In Afro-Lecon Inc. v. United States, 820 F.2d 1198 (Fed. Cir. 1987) the court identified

an additional important concern in conducting this analysis in a case where the court reversed the

refusal to enter a stay. The court noted that the scope of civil discovery is much broader than

criminal discovery and therefore the government may obtain the benefit of civil discovery in a

number of ways, which may provide a “point-by-point review of the civil case [and] may lead to




4
  Section 331(a) prohibits conduct related to the adulteration or misbranding of any drug or
device in interstate commerce, including the introduction, delivery, or receipt of any such
product in interstate commerce. Section 333(a)(2) provides, in part, that any person who commits
such a violation with the intent to defraud or mislead shall be imprisoned for not more than three
years or fined not more than $10,000, or both.

                                                10
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 11 of 13 PageID 2925




a ‘link in the chain of evidence’ that unconstitutionally contributes to the defendant’s

conviction.” Id., quoting Hoffman v. United States, 341 U.S. 479, 486 (1951).

                                            Conclusion

       In the instant case, Nascimento was the only person from the Lion Heart companies

involved in the subject sale of the Surgicel products at issue and the prior attempted to sale to

Ware. If Nascimento is not able to testify to rebut Johnson & Johnson’s claims of willfulness, the

individual and corporate Lion Heart Defendants cannot properly defend Plaintiffs’ claim to a $6

million judgment because Nascimento invoked her Fifth Amendment privilege.5

       Accordingly, the Lion Heart Defendants respectfully request that this Court enter a stay

of this action for a 180 day period. Alternatively, as is within the Court’s discretion and its power

to manage its cases, the Lion Heart Defendants have proposed entry of a protective order and/or

stay with regard to only their depositions and the filing of dispositive motions, whereby the

Court extends the discovery cut-off with regard to the Lion Heart depositions and allows the

parties to complete the depositions of the Plaintiffs and the XS Supply Defendants, so that this

case may be expeditiously prepared for trial at the time the stay is lifted. Further, if the criminal

proceedings were to be resolved prior to the expiration of the 180 day period, the stay would be

immediately lifted. As a further case management issue, the Lion Heart Defendants would




5
  This may not apply to Defendant Conde individually unless Johnson & Johnson also proves
that he had sufficient involvement in the conduct at issue, although Nascimento being unable to
testify would certainly severely negatively impact his defense in that regard as well. Further,
Conde’s inability to testify regarding the level of his involvement in the subject transaction due
to invocation of the Fifth Amendment will severely compromise his personal defense.

                                                 11
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 12 of 13 PageID 2926




suggest that they be obligated to file a status report every sixty (60) to ninety (90) days regarding

the status of the criminal proceedings so that this Court remains informed on this issue.6

                                   Local Rule 3.01(g) Certification

       Before filing this Motion, counsel for the Lion Heart Defendants conferred with counsel

for the Plaintiffs and the XS Supply Defendants in a good faith effort to resolve the issues raised

by this motion. The Plaintiffs object to the granting of any relief under this motion. The XS

Supply Defendants object to any partial stay of the proceedings as suggested herein. The XS

Supply Defendants do not take a position with regard the Lion Heart Defendants’ request for a

stay of the action for 180 days.

                                               Respectfully submitted,

                                               FOX ROTHSCHILD LLP
                                               One Biscayne Tower
                                               2 South Biscayne Blvd., Suite 2750
                                               Miami, FL 33131
                                               Telephone: 305-442-6540
                                           By: /s/ Adam J. Lamb
                                                 ADAM J. LAMB
                                                 Florida Bar No. 899046
                                                 alamb@foxrothschild.com
                                           - AND -
                                                KENNETH G. TURKEL, ESQ.
                                                BRAD F. BARRIOS, ESQ.
                                                BAJO | CUVA | COHEN | TURKEL P.A.
                                                100 N. Tampa Street, Suite 1900
                                                Tampa, FL 33602
                                                E-mails: kturkel@bajocuva.com
                                                         bbarrios@bajocuva.com

                                                Attorneys for Defendants, Fabian Conde,
                                                Janaina Nascimento, Lion Heart Surgical Supply
                                                Corp. f/k/a Lion Heart Surgical Supply, LLC

6
 In Cabeza supra, after court granted the motion to stay the case pending the resolution of the
underlying criminal case, the court directed the defendant to file a status report on a date certain
and every 90 days thereafter, detailing the status of his criminal case.

                                                 12
Case 8:19-cv-01673-AEP Document 264 Filed 10/02/20 Page 13 of 13 PageID 2927




                                CERTIFICATE OF SERVICE

       I HERBY CERTIFY that on this 2nd day of October, 2020, the foregoing document was

filed with the Court’s CM/ECF system, which will send electronic notice to all counsel of record.



                                                    By: /s/ Adam J. Lamb ___
                                                           ADAM J. LAMB


       114802964.v3




                                               13
